Case 2:16-cr-20032-JAR Document 761 Filed 08/16/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

 

Plaintiff,
V. CASE NO. 16-20032-JAR
LORENZO BLACK, et al,
Defendants.
RECEIPT
Receipt is hereby acknowledged of Federal Public Defender's Office
for DVR Drives in the above entitled case.

 

DVR Drives 1-6 (white boxes)
Two boxes of DVR Drive 6 (notes on boxes indicated they failed to load)
One box of DVR Drive 6

Dated at Kansas City this 16 day of August ,_2019 |

L2Z—_—

FEDERAL PUBLIC DEFENDER'S OFFICE

 

 

 
